MOORE, P. J.
I concur with the opinion of Justice McComb: It complies with the decisions upon the doctrine of the paramountcy of the judgment of the trial court when there is substantial evidence to support it. (People v. Newland, 15 Cal.2d 678, 681 [104 P.2d 778]; People v. Perkins, 8 Cal.2d 502, 510 [66 P.2d 631]; People v. Woo, 181 Cal. 315, 326 [184 P. 389].) In the Woo ease the court said “it is the function of ..the jury in the first instance, and of the trial court after, verdict, to determine what facts are established *589by the evidence, and before the verdict . . . can be set aside on appeal ... it must be made clearly to appear that upon no hypothesis whatever is there sufficient substantial evidence to support the conclusion reached in the court below. ’ ’ In the face of such rule valid reason appears why the conviction of appellant should not be set aside. The testimony of the complainant is clear, firm and reasonable. He approached appellant, who in the dead of night was making hideous noises, and asked him to desist or he would "call the police,’ ’ and as he turned to call the police something hit him on the head.” This was contradicted by appellant, who is a licensed detective, who testified that after he said he would leave as soon as he could rope down his load complainant jumped over the fence, grabbed him and hit him in the face. From the cold record it is not difficult to understand why the trier of fact convicted notwithstanding the numerous contrary statements by the witnesses. Appellant’s testimony that while he was lying fiat on his back, with complainant’s one knee on his stomach and the other on his arm, he “happened to strike my hand against my hammer and I took the hammer and hit the one that was beating me in the face” is not as reasonable as the narrative of the prosecuting witness.